readministration. Appellant argues that, while the exact reasons for
                reopening the bankruptcy proceedings are unclear, it is possible that the
                trustee will seek to revoke the abandonment and bring the property back
                into the bankruptcy estate.
                            Since the property at issue in this appeal was abandoned by
                the bankruptcy trustee, it is not currently property of the estate.   See In re
                Hermosillo, 375 B.R. 20, 25 (Bankr. D. Mass. 2007) (recognizing that
                property abandoned by the bankruptcy trustee was no longer a part of the
                bankruptcy estate). As a result, we conclude that the automatic stay does
                not prevent the continuation of this appeal. See 11 U .S.0 § 362(a) (2012)
                (providing that the filing of a bankruptcy petition operates to stay,
                automatically, the continuation of any judicial action against the
                bankruptcy debtor and various other acts with respect to property of the
                estates). Thus, no action will be taken on the notice.
                Motion to dismiss
                            Appellant filed its first notice of appeal in the district court on
                April 17, 2013, challenging an interlocutory order dismissing its
                counterclaims. That appeal was docketed as Jess Arndell Construction Co.
                v. Mogul 41 Lots, Docket No. 63029. On October 8, 2013, the district court
                entered a final judgment dismissing the entire action below. Notice of the
                October 8 judgment's entry was served electronically that same day, but
                no notice of appeal from the October 8 judgment was filed. Shortly
                thereafter, appellant's appeal in Docket No. 63029 was dismissed for lack
                of jurisdiction, and remittitur issued on November 25, 2013. After
                remittitur was received by the district court two days later, appellant filed
                a motion in the district court seeking reentry of the October 8 final
                judgment on the basis that the district court lacked jurisdiction over the

SUPREME COURT
         OF
      NEVADA
                                                      2
(0) 1.947A
                 matter while the appeal was pending. That motion was granted in a
                 March 19, 2014, order, and appellant then filed this appeal from the
                 March 19 order. In its motion to dismiss this appeal for lack of
                 jurisdiction, respondent argues that the October 8 judgment was the final
                 judgment and that appellant's April 18, 2014, notice of appeal was thus
                 untimely. Appellant maintains that the district court lacked jurisdiction
                 to enter the October 8 judgment, rendering the October 8 judgment void.
                             In Buffington v. State, a criminal case, we recognized that this
                 court retains sole jurisdiction over a matter on appeal until remittitur
                 issues transferring jurisdiction back to the district court. 110 Nev. 124,
                 126, 868 P.2d 643, 644 (1994) (citing NRS 177.155 and NRS 177.305).
                 Four years later, however, we further explained in Dickerson v. State that
                 when remittitur issues in an appeal over which we lack jurisdiction, its
                 purpose is not to transfer jurisdiction back to the district court but to
                 notify the district court that the notice of appeal did not divest it of
                 jurisdiction in the first place. 114 Nev. 1084, 1087, 967 P.2d 1132, 1134
                 (1998). Moreover, our opinions in the civil context have long recognized
                 that notices of appeal from nonappealable orders do not divest the district
                 court of jurisdiction. See Rust v. Clark Cty. Sch. Dist., 103 Nev. 686, 688,
                 747 P.2d 1380, 1382 (1987) (explaining that the proper and timely filing of
                 a notice of appeal is jurisdictional); Knox v. Dick, 99 Nev. 514, 516, 665
P.2d 267, 269 (1983) ("An appeal from a non-appealable order does not
                 divest the trial court of jurisdiction."); Wilmurth v. Dist. Court, 80 Nev.
337, 340-41, 393 P.2d 302, 303 (1964) (same); see also NRAP 4(a)(6) ("A
                 premature notice of appeal does not divest the district court of
                 jurisdiction."). Therefore, the October 8 judgment was proper and
                 constituted the final judgment in the case below, appealable under NRAP

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                    3A(b)(1), and appellant's failure to timely appeal from that judgment
                    renders this court without jurisdiction. NRAP 4(a)(1); cf. Campos-Garcia
                    u. Johnson, 130 Nev. , 31 P.3d 890, 890 (2014) ("[A]n appeal must
                    be taken from an appealable order when first entered; superfluous or
                    duplicative orders and judgments—those filed after an appealable order
                    has been entered that do nothing more than repeat the contents of that
                    order—are not appealable."). Accordingly, we grant respondent's motion
                    and
                               ORDER this appeal DISMISSED.




                                                                       Pitim              J.
                                                              P ering
                                                              tick


                                                             eribOaare., , J.
                                                              Parra irre



                                                              Saitta


                    cc: Hon. Brent T. Adams, District Judge
                         Charles R. Kozak
                         Walsh, Baker & Rosevear, P.C.
                         Early Sullivan Wright Gizer & McRae, LLP
                         Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A    At
              Yin